Name: 97/566/EC: Council Decision of 24 July 1997 on the provisional application of the Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia
 Type: Decision
 Subject Matter: leather and textile industries;  Europe;  European construction
 Date Published: 1997-08-25

 Avis juridique important|31997D056697/566/EC: Council Decision of 24 July 1997 on the provisional application of the Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia Official Journal L 233 , 25/08/1997 P. 0032 - 0032COUNCIL DECISION of 24 July 1997 on the provisional application of the Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia (97/566/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with the first sentence of Article 228 (2) thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated, on behalf of the European Community, an Agreement on trade in textile products with the former Yugoslav Republic of Macedonia;Whereas this Agreement should be applied on a provisional basis from 1 January 1997, pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the former Yugoslav Republic of Macedonia,HAS DECIDED AS FOLLOWS:Sole ArticleThe Agreement on trade in textile products between the European Community and the former Yugoslav Republic of Macedonia shall be applied on a provisional basis from 1 January 1997, pending the completion of the procedures for its conclusion, subject to reciprocal provisional application by the former Yugoslav Republic of Macedonia.The text of the Agreement is attached to this Decision.Done at Brussels, 24 July 1997.For the CouncilThe PresidentM. FISCHBACH